Citation Nr: 0502322	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-09 413A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to dependency and indemnity benefits pursuant to 
38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active service with United States 
(U.S.) Armed Forces from April 1914 to April 1921 and from 
July 1922 to March 1945.  The appellant is his surviving 
spouse.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In this decision, the RO denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22.


FINDINGS OF FACT

1.  The veteran had recognized active service from April 1914 
to April 1921 and from July 1922 to March 1945.

2.  The veteran died on March [redacted], 1945.

3.  At the time of the veteran's death, he was not service 
connected for any type of injury or disease.

4.  The veteran was not in receipt of or entitled to receive 
a 100 percent disability rating for the 10 years immediately 
prior to his death.


CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2004.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22.  She was advised of her and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The appellant was apprised of the 
evidence considered by VA and the applicable laws and 
regulations in the Statement of the Case (SOC) issued in 
September 2001 and the Supplemental Statement of the Case 
(SSOC) issued in April 2004.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the timing of the VCAA notice was harmless.  
As all identified pertinent evidence regarding the claims 
decided below have been received, there is no indication that 
disposition of these claims would not have been different had 
the appellant received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the current case, the veteran died in March 1945 
and, therefore, a medical examination is impossible.  
Further, there is no medical controversy involved in the 
current case that would require a competent medical opinion 
to resolve.  As a medical examination would be impossible and 
there is no need of medical expertise to equitably resolve 
this case, the provisions of 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4) are not applicable.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO requested the appellant to 
identify evidence pertinent to her claim in the letter of May 
2004.  However, all identified medical records have been 
obtained (to include the service medical records) and all 
identified private hospital records were reported in November 
1975 and April 1977 to have been destroyed or are 
unavailable.  Notification of the unavailability of these 
records is not required as the appellant herself submitted 
this evidence to VA.  See 38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).  As she has not provided any additional 
evidence or identified any other relevant medical treatment, 
further development of the medical evidence is not warranted.

The appellant requested a hearing before a traveling Veterans 
Law Judge at the RO.  She was informed by letter of August 
2003 that this hearing was scheduled for September 2003.  
However, she failed to appear for this hearing.  She has not 
requested that this hearing be rescheduled nor has she shown 
good cause for not appearing at the scheduled hearing.  See 
38 C.F.R. § 20.1304.  No further hearing will be scheduled.  
In addition, the appellant indicated in her letter dated in 
November 2003 that she was going to appoint a private 
attorney to represent her before the Board.  In September 
2004, the Board directly contacted the appellant, provided 
her with VA Form 21-22a, and requested that she complete this 
form and return it to VA so that her private attorney would 
be her recognized representative before VA.  She was informed 
that she had 30 days to respond, and that if she failed to 
respond, VA would proceed with its review without reference 
to a representative.  The appellant has not responded to this 
request.  The Board concludes that all pertinent evidence 
regarding the issue decided below has been obtained and 
incorporated into the claims file.  Therefore, appellant 
review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issue 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In 
addition, the Board notes that the agency of original 
jurisdiction (AOJ) received the appellant's claim for DIC 
benefits in March 2000.  Much court and regulatory 
development regarding the interpretation of the provisions of 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 occurred after 
receipt of her claim.  However, as discussed in the decision 
below, such development does not require a remand for further 
AOJ consideration in the current case.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service- 
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  Under 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  38 
U.S.C.A. § 1318(b) provides that a "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the U. S. Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed a challenge to the validity of the amended 
38 C.F.R. § 3.22.  Initially, the Federal Circuit found that 
VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix v. Gober, 225 F.3d 
1377 (Fed. Cir. 2000) (held that for the purpose of 
determining whether a survivor is entitled to "enhanced" DIC 
benefits under 38 U.S.C.A. § 1311(a)(2) the veteran is 
required to have been rated totally disabled for a continuous 
period of eight years prior to death), the implementing 
regulation, 38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."  The Federal Circuit noted that the language of 
38 U.S.C.A. § 1311(a)(6) was virtually identical to 38 
U.S.C.A. § 1318, but that VA interpreted them differently.  
Id. at 1379.  Moreover, it found that the pertinent 
regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were 
in conflict with respect to interpreting 38 U.S.C.A. §§ 
1311(a) and 1318.  Id.  The Federal Circuit remanded the case 
for VA to undertake expedited rulemaking to explain the 
rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed.Reg. 16,309-17 (April 5, 
2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in NOVA I, the Federal 
Circuit observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening -- "hypothetical entitlement" claims.  Id. at 1379- 
80.

The Board notes that the AOJ received the appellant's claim 
for DIC benefits in March 2000.  Much of the development of 
analysis for 38 U.S.C.A. § 1318 claims occurred after receipt 
of her claim.  However, as discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  See NOVA I, 260 F.3d at 1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions, such as Green and Cole, that 
construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way 
antithetical to the agency's interpretation and was free to 
challenge them, to include through the route of rulemaking.  
Id. at 1374.  Thus, to the extent there has been any change 
in the law or regulations relevant to the claim, the changes 
are not of the material type that altered the appellant's 
rights, but rather clarified those rights.

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are: (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

Even though a veteran died of nonservice-connected causes, VA 
will pay death benefits to the surviving spouse or children 
in the same manner as if the veteran's death were service-
connected, if: (1) the veteran's death was not the result of 
his or her own willful misconduct, and (2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: (i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; (ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  See 38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board finds that the claimant is not entitled to DIC 
pursuant to 38 U.S.C.A. § 1318.  The veteran had never filed 
a claim for, nor been awarded, service connection for any 
type of disability during his lifetime.  As noted above, the 
veteran was recognized as on active service on March 5, 1945, 
the date of his death.  

However, a Report of Death prepared by the U.S. War 
Department in December 1945 indicated that the veteran was 
considered in "beleaguered status" from December 1941 to 
May 1942 and was considered missing in action from May 1942 
to November 1945.  It was determined by the War Department 
that evidence was sufficient to determine that the veteran 
was being held as a POW on November 29, 1945 when he died of 
tuberculosis.  The appellant submitted to VA a copy of a 
letter prepared by the U. S. Army in January 1946 that 
expressed condolences to her for the death of her husband 
which was reported to have died while a POW.  Based on this 
information, the veteran's cause of death was initially 
determined to be service connected in a rating decision of 
February 1946.

Subsequent to this determination, VA received additional 
evidence regarding the death of the veteran.  A barrio 
lieutenant signed an affidavit in May 1945 that reported that 
the veteran was involved in fighting Japanese forces in 1941 
and 1942.  That he returned to his home barrio in April 1942 
emaciated and sick.  He returned to health for a time, but 
again became ill in 1945 and died.  It was attested by this 
lieutenant that the veteran was so poor he "was unable to 
secure the services of a physician" and had to rely on 
advice of lay neighbors.  Multiple affidavits of family 
friends dated in July 1945 noted that the veteran had died of 
tuberculosis in March 1945.  A parish priest affirmed in 
April 1948 that local church records indicate that the 
veteran died on March [redacted], 1945 due to malaria and was buried 
on this date in the parish cemetery.  The appellant has 
claimed that the veteran was held as a POW at the time of his 
death in March 1945, and asserted that his death was caused 
by either malaria or tuberculosis.

In June 1948, the U. S. Army notified VA that the prior 
report of death was in error.  Official Department of the 
Army records reputedly showed that the veteran died on March 
[redacted], 1945 due to tuberculosis.  His casualty status was found 
to be "beleaguered" from December 1941 to May 1942 and 
missing in action from May 1942 to March 1945.  It was found 
that the determination that the veteran had been held as a 
POW was in error.  A War Department report of death dated in 
June 1948 reflected the information provided by the 
Department of the Army.

A private hospital letter of January 1954 noted that the 
veteran had been treated at its facility in July 1942 for 
malaria.  An affidavit from a private physician dated in 
October 1955 indicated that he had treated the veteran for 
malaria from 1943 until his death in March 1945.  It was 
claimed that as there was no medication available to treat 
the veteran's malaria, this illness became progressively 
worse and led to his death.  A "Certificate of Death" 
prepared by a priest in August 1954 claims that church 
records indicate the veteran died on March [redacted], 1945 and that 
the cause of death was malaria.  Lay affidavits prepared by 
fellow comrades from the veteran's military unit indicate 
that the veteran contracted malaria during fighting in Bataan 
and was still sick with this disease at the time of his 
escape from the Japanese.  A joint affidavit of November 1975 
indicated that the veteran's name had been misspelled on a 
private hospital record.  However, these individuals failed 
to affirm what connection they had with the private facility.  
The appellant alleged that the veteran's named had been 
misspelled for an entry reporting his hospitalization from 
February to March 1945 for tuberculosis.  A letter from a 
private hospital dated in November 1975 reported that its 
clinical records dated prior to 1956 had been destroyed.  
This same facility confirmed in a separate letter of November 
1975 that a person using the misspelled name (reported in the 
affidavit of November 1975) had been admitted in February 
1945 with a diagnosis of pulmonary tuberculosis.  The 
appellant submitted a photocopy of this purported admission 
record.  In a letter of April 1978, the private hospital 
reported that the veteran (the author used the proper 
spelling of the veteran's name) was confined in that facility 
in 1945.  It was further reported that due to a lack of 
radiological equipment, no X-rays could be taken at that 
time.  

In a rating decision of October 1948, the RO determined that 
the veteran's cause of death was not service connected and 
reversed its prior decision.  On multiple occasions since the 
late 1940s, VA has determined that the veteran's cause of 
death was not service connected.  At no time during his life 
did the veteran claim or receive entitlement to VA 
compensation based on a service-connected disability.  The 
Board finds that the veteran was not in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability, for which the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death.  Nor had the veteran 
applied for compensation and had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  As his 
death preceded September 30, 1999, his status as a POW is 
irrelevant to a determination under the provisions of 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  VA has not paying 
any benefits to dependents or withholding benefits for any 
reason prior to the veteran's death.  

As the veteran does not meet the requirements for DIC under 
the provisions of 38 U.S.C.A. § 1318 or 38 C.F.R. § 3.22, the 
Board finds that the appellant's claim must be denied due to 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied. 



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


